Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Edward Kennedy appeals the district court’s order granting Lendmark Financial Services, Inc.’s motion to dismiss Kennedy’s action alleging violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2006), the Maryland Fair Debt Collection Practices Act, Md.Code Ann., Bus. Reg. §§ 7-101 et seq.; Md.Code Ann., Com. Law §§ 14-201 et seq. (LexisNexis 2005 & Supp.2010), and Maryland common law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kennedy v. Lendmark Fin. Servs., Inc., No. 1:10-cv-02667-RDB, 2011 WL 4351534 (D.Md. Sept. 15, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.